Case 4:20-mc-00091-ALM Document 14 Filed 06/29/20 Page 1 of 3 PageID #: 211



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

 JASON LEE VAN DYKE                                §
     Plaintiff                                     §
                                                   §
 v.                                                §    Case No. 1:20-mc-00657-LY
                                                   §
 THOMAS CHRISTOPHER RETZLAFF                       §
 a/k/a Dean Anderson d/b/a BV Files, Via           §
 View Files L.L.C., and ViaView Files              §
       Defendant                                   §


                          MOTION TO QUASH SUBPOENA

      Plaintiff, Jason Lee Van Dyke, asks this Court to enter an order quashing the

 subpoena of Thomas Christopher Retzlaff (ECF 10) in this cause. As grounds

 therefore, Plaintiff states as follows:

                                           A.   FACTS

1.    The nature of this proceeding is a motion filed by James McGibney to quash a

      subpoena issued to him by Defendant, by and through Defendant’s counsel,

      Jeffrey Dorrell, for a deposition of James McGibney.

2.    The subpoena was issued in an underlying case pending in the U.S. District

      Court for the Eastern District of Texas with Case No. 4:18-cv-247, styled Jason

      Lee Van Dyke v. Thomas Christopher Retzlaff.

3.    The discovery period in the underlying case closed on June 23, 2020 by order of

      the Honorable Amos Mazzant III. A copy of the scheduling order stating the

      applicable discovery period is attached hereto as Exhibit “1” and incorporated by
Case 4:20-mc-00091-ALM Document 14 Filed 06/29/20 Page 2 of 3 PageID #: 212



     reference herein.

4.   Mr. Retzlaff, who is represented by counsel in the underlying proceeding, has

     now independently sought a subpoena in this case for GoDaddy.com L.L.C.

     which is ostensibly for the purpose of conducting discovery outside of the

     discovery period in the underlying case. ECF 9 and 10. This is an abuse of

     discovery.

5.   There is a lengthy history of litigation between these parties, which has spanned

     across multiple states and multiple courts. Prior to obtaining a subpoena in this

     Court, Mr. Retzlaff sought a subpoena for GoDaddy.com L.L.C. for the same

     information in Cause No. 20-2579-431, styled Thomas Retzlaff v. Jason Lee Van

     Dyke, pending in the 431st District Court in and for Denton County, Texas. A

     copy of that request and the subpoena issued in that matter is attached hereto as

     Exhibit “2” and incorporated by reference herein.

6.   On June 24, 2020, the Honorable Jonathan Bailey entered an order quashing an

     identical subpoena in that case. A copy of the order quashing the subpoena is

     attached hereto as Exhibit “3” and incorporated by reference herein.

                                  B.    ARGUMENT

7.   Defendant’s subpoena should be quashed because it has been requested in clear

     violation of the orders of the Honorable Amos Mazzant III in the underlying case.

     See Ex. 1.
Case 4:20-mc-00091-ALM Document 14 Filed 06/29/20 Page 3 of 3 PageID #: 213



                                        C.    PRAYER

8.    Plaintiff prays that this Court enter an order quashing the subpoena to

     GoDaddy.com L.L.C. (ECF 10). Plaintiff also prays that this Court enter an order

     prohibited Defendant from further discovery subpoenas in this cause except by

     further order of the Court.

                                                    Respectfully submitted,

                                                    /s/ Jason Lee Van Dyke
                                                    Jason L. Van Dyke
                                                    PO Box 2618
                                                    Decatur, TX 76234
                                                    P – (940) 305-9242
                                                    Email: jasonleevandyke@protonmail.com

                            CERTIFICATE OF CONFERENCE

 I certify that, on June 29, 2020 I conferred with Thomas Christopher Retzlaff concerning the
 relief requested. He stated to me that he is opposed to the relief requested. Accordingly, this
 matter is submitted to the Court for determination.

                                                    /s/ Jason Lee Van Dyke
                                                    JASON LEE VAN DYKE


                               CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing was electronically filed on the
 CM/ECF System, which will automatically serve a Notice of Electronic Filing on Thomas
 Christopher Retzlaff. I have also served a true and correct copy of the foregoing on Thomas
 Christopher Retzlaff by electronic mail to retlaff@texas.net.

                                                    /s/ Jason Lee Van Dyke
                                                    JASON LEE VAN DYKE
